Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieck et al. (EP0736445A1) in view of Alam et al. (SE1650608A1).
 	Regarding claim 1, Rieck discloses a motor vehicle comprising:  a cab (1) comprising a dashboard (2); a windshield (16) forming an upper front part of the cab and having a lower extremity (5); a cab body firewall (3) forming a frame structure of a lower front part of the cab on which the dashboard is attached, the cab body firewall comprising: 10a lower crossbeam holding the windshield by the lower extremity on an upper side of the lower crossbeam (note the upper section 15 of the front wall 3 in Fig. 1), and an upper crossbeam (2).  
Rieck does not disclose 5a driver assistance system comprising at least one sensor configured to detect a parameter of an external environment of the vehicle and a control unit configured to process the parameter of the external environment of the vehicle, and that the upper crossbeam holding the at least one sensor, arranged above the upper side of the lower crossbeam and above the lower extremity of the windshield, and covered by the dashboard as claimed.
Alam, from the similar field of endeavor, teaches the adaptive cruise control system (Fig. 2a and 2b), a form of driver assistance system, comprising as least one sensor (110, 120) configured to detect a parameter of an external environment of the vehicle and a control unit configured to process the parameter of the external environment of the vehicle, and that the system can be used for trucks (note translation, under BACKGROUND, first paragraph).  Alam also shows that the sensors 110 and 120 are placed on the dashboard structure and behind the windshield (note Fig. 2a and 2b).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adaptive cruise control system of Alam into Rieck to perform the well known functions as claimed.
Regarding claim 2, the combination of Rieck and Alam discloses the windshield comprises an interior face directed toward the inside of the cab, the upper crossbeam being arranged on the side of the interior face of the windshield (note Fig. 4 in Rieck), and wherein the sensor comprises a detection part facing the windshield (note Fig. 2a and 2b in Alam), the sensor being configured to detect the parameter of the external environment through the windshield.
Regarding claim 3, Rieck discloses a wiping system (13) attached to the cab body firewall and configured to clean a wiping area of the windshield, the detection part being arranged facing the wiping area of the windshield (note Alam in Fig. 2a and 2b).
Regarding claim 5, Rieck discloses the cab body firewall extends transversally to the motor vehicle from a first transverse extremity of the motor vehicle to a second transverse extremity of the motor vehicle (note Fig. 1).
Regarding claim 6, Alam discloses, among the at least one sensor, the driver 30assistance system comprises a front camera configured to capture an image of the11 external environment of the vehicle, and the driver assistance system is configured to assist the driver to detect an element in the external environment of the vehicle (note sensor 120).
Regarding claim 7, Alam discloses, among the at least one sensor, the driver assistance system comprises a rain sensor configured to detect rain in the external 5environment of the vehicle, the vehicle comprising wipers and the driver assistance system being configured to control the wipers of the vehicle depending on the detection of the rain sensor (note rain sensor 305).
Regarding claim 8, Rieck discloses the cab body firewall comprises a transverse wall positioned transversely to the vehicle, on which the upper 10crossbeam and the lower crossbeam are fixed (note Fig. 4).
Regarding claim 9, Rieck discloses the cab body firewall comprises a transverse wall positioned transversely to the vehicle, on which the lower crossbeam is fixed, the upper crossbeam being attached on the upper side of the lower crossbeam (note Fig. 1).
Regarding claim 10, Rieck discloses the transverse wall, the upper crossbeam, and the lower crossbeam are made of steel (note metal as mentioned in the translated abstract is inherently steel material).  The upper crossbeam 2 maybe made of combination of metal and plastic.  The metal in the plastic reinforces the structural integrity and facilitates metal screw attachments.  Therefore, Official Notice is taking.
Regarding claim Rieck discloses the transverse wall and the lower crossbeam are made of steel, and the upper crossbeam is made of plastic (note Fig. 1).   
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422